Title: [Diary entry: 4 December 1785]
From: Washington, George
To: 

Sunday 4th. Thermometer at 53 in the Morng. 56 at Noon and 59 at Night. A thick fog, or rather mist in the morning, without any Wind until about 10 Oclock when it turned to a slow rain—which ceased about Noon and assumed the appearance of fair Weather—but about 4 Oclk. it began to drip again. Last Night Jno. Alton, an Overseer of mine in the Neck—an old & faithful Servant who had lived with me 30 odd years died of an imposthume in his thigh after lingering for more than 4 Months with it, and being reduced to a mere skeleton—and this evening the wife of Thos. Bishop, another old Servant who had lived with me an equal number of years also died.